Citation Nr: 1423977	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-02 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim for service connection.  

The issue on appeal has been recharacterized to comport with the evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In his substantive appeal to the Board, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled April 2013 hearing by letter in March 2013.  The Veteran did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from a psychiatric disorder that is causally related to an in-service personal assault.  

The Veteran is currently diagnosed as suffering from a psychiatric disorder.  VA treatment records and a VA examination reflect that, over the course of the appeal period, the Veteran has been diagnosed as suffering from generalized anxiety disorder, major depressive disorder, and depression, not otherwise specified.  

The Veteran's service treatment records also show that he received treatment in September 1977 after being attacked by another soldier while stationed in Germany.  

Heretofore, the RO has denied his claim, finding that there is no evidence of a link between his current disability and his active service.  

However, for a number of reasons, this case must be remanded before the Board can adjudicate the claim.  

First, as the Veteran contends that his current disability is related to an in-service personal assault, additional notice must be provided to the Veteran.  See Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008).

Next, though the Veteran underwent a VA examination in September 2012, the Board finds that this examination and the rationale offered are inadequate.  A new examination is required.  

Finally, though the Veteran has not explicitly contended that his psychiatric disorder is secondary to his service-connected back disability, VA treatment records do show that the Veteran has mentioned his back disability while discussing his psychiatric symptoms.  An opinion as to secondary service connection must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notification of how claims for service connection for a psychiatric disorder based on in-service personal assaults may be substantiated.  This notice should also inform the Veteran of how claims for secondary service connection may be substantiated.  

2.  Obtain the Veteran's VA treatment records dated from November 2009 and thereafter and associate them with his claim file.  

3.  Following completion of the above ordered development, schedule the Veteran for a VA mental disorders examination by an appropriate professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to answer the following questions:

a)  Is it at least as likely as not (a 50 percent or greater probability) that any identified psychiatric disorder had its onset in service or is related to the Veteran's active service, including his in-service personal assault?

b)  Is it at least as likely as not that any identified psychiatric disorder is due to, the result of, or aggravated by the Veteran's service-connected back disability?

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, readjudicate the appeal.  Read the requested opinion to ensure that the Board's directives have been met.  If additional development is required, arrange for that development before returning the case to the Board.  

If the benefit sought remains denied, denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



